Zoladz v DiJohn (2022 NY Slip Op 03652)





Zoladz v DiJohn


2022 NY Slip Op 03652


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


502 CA 21-00963

[*1]VICTOR ZOLADZ AND STASIA VOGEL, AS EXECUTORS OF THE ESTATE OF ESTELLE T. ZOLADZ, DECEASED, PLAINTIFFS-RESPONDENTS,
vSTEPHANIE DIJOHN, DEFENDANT-APPELLANT. 


GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (JASON A. GOODMAN OF COUNSEL), FOR DEFENDANT-APPELLANT.

	Appeal from an order of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered June 11, 2021. The order, among other things, denied in part defendant's motion for summary judgment dismissing the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court